Citation Nr: 1014410	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-23 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for psychiatric and physical disabilities due to 
treatment of colon cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and D.R.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1959 to 
August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  

In January 2010 the Veteran and a witness testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

In January 2010, the appellant submitted additional written 
evidence along with a written waiver of RO consideration, 
which was signed by the appellant's accredited 
representative.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  A written motion to advance this 
case on the Board's docket was received by the Board in 
February 2010.  This motion was granted by the Board on April 
6, 2010 due to the appellant's health.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the Veteran is averring that his cancer worsened due to a 
failure by VA to diagnosis his condition, VA medical records 
are especially significant.  A review of the medical records 
associated with the claims file indicates that the VA medical 
records are incomplete.  It appears that at least six pages 
of VA medical records printed on July 8, 2008 are missing as 
they do not contain page numbers five through 10.   

In addition, the record contains an August 2008 medical 
opinion, in which the clinician opined:

It would be impossible to tell exactly when 
this particular cancer went from just involving 
the colon wall to extending beyond to the lymph 
nodes, thus affecting the prognosis and 
therapeutic regimen.  However, with a delay of 
approximately 4 months from the first detection 
of the anemia to the detection and resection of 
the tumor was as likely as not (50/50 
probability) to have allowed the tumor to 
progress to nodal metastasis, thus adversely 
affecting his overall prognosis.  

A September 2008 electronic mail record provides an addendum 
to the above report.  The clinician opined 

Granted, the 1.5+ months from the end of 
[September] to mid [November] was a more 
lengthy time period that would seem 
appropriate from first knowledge of the anemia 
to the initial endoscopy, not performing the 
lower GI scope in [November] 2007 and having 
veteran return a year later was, in my 
opinion, an error in [judgment], at the least.

The clinician discussed records which are not associated with 
the claims file.  She did not provide an explanation as to 
why it was impossible to determine when the Veteran's cancer 
went from just involving the colon wall to extending beyond 
to the lymph nodes.  In addition, although, the clinician 
opined that VA committed an error in judgment, she did not 
discuss, what effect, if any, the Veteran's use of Coumadin 
and his disabilities had on the treating physician's decision 
making.  To establish that an error in judgment proximately 
caused a Veteran's additional disability, it must be shown 
that the hospital care or treatment or examination caused the 
Veteran's additional disability and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R. § 3.361 
(d)(1)(i).  Based on the foregoing, the Board finds that a 
supplemental medical opinion is warranted. 

Finally, the Veteran should be provided with notice of the 
relevant consideration for assignment of an effective date 
for compensation under the provisions of 38 U.S.C.A. § 1151.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Veteran with VCAA notice 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2009), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.

2.  Obtain all private medical records 
regarding the Veteran's cancer, and all VA 
medical records from September 2007 
through present, which are not already 
associated with the claim file, to include 
November 8, 2007 through November 28, 2007 
VA medical records (pages 5 - 10 missing 
from those printed on July 8, 2008).

3.  After associating any newly obtained 
records with the claims file, make 
arrangements with an oncologist, or 
appropriate VA clinician of relevant 
expertise, to provide a supplemental 
medical opinion in this case.  The 
clinician should review the claims file, 
to include this remand, and should note 
such in the opinion.

The clinician should provide an opinion as 
to whether VA failed to exercise the 
degree of care that would be expected of a 
reasonable health care provider.  

In this regard, the clinician should 
specifically opine as to whether the 
timing of VA's diagnosis and treatment of 
the Veteran's disease proximately caused 
the continuance or natural progress of 
the disease.  If possible, the clinician 
should opine as to how a delay in 
diagnosis and treatment, if any, affected 
the outcome of the Veteran's disease.  If 
it is not possible to determine 
approximately when the Veteran's cancer 
extended to the lymph nodes, the 
clinician should explain why it is not 
possible. 

The clinician should consider the all of 
the evidence of record, to include the 
Veteran's EGD results, and the Veteran's 
use of Coumadin.  The clinician is 
requested to provide a complete rationale 
for his or her opinion, as a matter of 
medical probability, based on his or her 
clinical experience, medical expertise, 
and established medical principles.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



